As filed with the Securities and Exchange Commission on October 9, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 REHABCARE GROUP, INC. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 51-0265872 (I.R.S. Employer Identification No.) 7733 Forsyth Boulevard, 23rd Floor St. Louis, Missouri 63105 Telephone: (800) 677-1238 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) PATRICIA S. WILLIAMS, ESQ. Senior Vice President, General Counsel and Corporate Secretary RehabCare Group, Inc. 7733 Forsyth Boulevard, 23rd Floor St. Louis, Missouri 63105 (314) 659-2123 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: SCOTT COHEN Weil, Gotshal & Manges LLP 200 Crescent Court, Ste 300 Dallas, TX 75201 Telephone: (214) 746-7700 Facsimile: (214) 746-7700 TODD R. CHANDLER, ESQ. Weil, Gotshal & Manges LLP 767 Fifth Avenue New York, NY 10153 Telephone: (212) 310-8000 Facsimile: (212) 310-8007 Approximate date of commencement of proposed sale to public: From time to time after the effective date of this registration statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerxNon-accelerated fileroSmaller reporting company o CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered (1) Amount to be Registered (1) Proposed maximum aggregate offering price (1)(2) Amount of registration fee(3) Common stock, par value $0.01 per share, with related preferred stock purchase rights - - - Preferred stock, par value $0.10 per share - - - Warrants - - - Debt Securities - - - Units - - - Total $25,000,000 $1,395 (1) There are being registered under this registration statement such indeterminate principal amount or number of shares of common stock with related preferred stock purchase rights, preferred stock, warrants, debt securities and units as may be sold by the registrant from time to time, which together shall have an aggregate initial offering price not to exceed $25,000,000. Any securities registered hereunder may be sold separately or as units with other securities registered hereunder. Pursuant to Rule 457(i) under the Securities Act of 1933 (the “Securities Act”), the securities registered hereunder also include such indeterminate number of shares of common stock with related preferred stock purchase rights or preferred stock, number of warrants and principal amount of debt securities as may be issued upon conversion or exchange of any preferred stock, warrants or debt securities registered hereunder that provide for conversion or exchange, upon exercise of warrants or pursuant to the anti-dilution provisions of any such securities. In addition, pursuant to Rule 416 under the Securities Act, the shares being registered hereunder include such indeterminate number of shares of common stock with related preferred stock purchase rights and shares of preferred stock as may be issuable with respect to the shares being registered hereunder as a result of stock splits, stock dividends, or similar transactions. (2) The proposed maximum per unit and aggregate offering prices per class of securities will be determined from time to time by the registrant in connection with the issuance by the registrant of the securities registered under this registration statement and is not specified as to each class of security pursuant to General Instruction II.D of Form S-3 under the Securities Act. (3) Calculated pursuant to Rule 457(o) under the Securities Act. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, dated October 9, 2009 PROSPECTUS REHABCARE GROUP, INC. $25,000,000 Common Stock Preferred Stock Warrants Debt Securities Units We may offer and sell from time to time, in one or more series or issuances and on terms that we will determine at the time of the offering, any combination of the securities described in this prospectus, up to an aggregate amount of $25,000,000. We will provide specific terms of any offering in a supplement to this prospectus. Any prospectus supplement may also add, update or change information contained in this prospectus. You should carefully read this prospectus and the applicable prospectus supplement as well as the documents incorporated or deemed to be incorporated by reference in this prospectus or any applicable prospectus supplement before you purchase any of the securities offered hereby. These securities may be offered and sold in the same offering or in separate offerings to or through underwriters, dealers, and agents or directly to purchasers. The names of any underwriters, dealers or agents involved in the sale of our securities and their compensation will be described in the applicable prospectus supplement. See “Plan of Distribution.” Our common stock is listed on the New York Stock Exchange under the symbol “RHB.” We will provide information in any applicable prospectus supplement regarding any listing of securities other than shares of our common stock on any securities exchange. INVESTING IN OUR SECURITIES INVOLVES SIGNIFICANT RISKS. SEE “RISK FACTORS” BEGINNING ON OF THIS PROSPECTUS AND IN THE APPLICABLE PROSPECTUS SUPPLEMENT BEFORE INVESTING IN ANY SECURITIES. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is , 2009 Table of Contents Page ABOUT THIS PROSPECTUS i PROSPECTUS SUMMARY 2 RISK FACTORS 2 FORWARD-LOOKING STATEMENTS 2 USE OF PROCEEDS 3 RATIO OF EARNINGS TO FIXED CHARGES 3 THE SECURITIES WE MAY OFFER 3 DESCRIPTION OF CAPITAL STOCK 4 DESCRIPTION OF WARRANTS 5 DESCRIPTION OF DEBT SECURITIES 6 DESCRIPTION OF UNITS 11 PLAN OF DISTRIBUTION 12 LEGAL MATTERS 13 EXPERTS 13 WHERE YOU CAN FIND MORE INFORMATION 13 INCORPORATION BY REFERENCE 13 About This Prospectus You should rely only on the information that we have provided or incorporated by reference in this prospectus, any applicable prospectus supplement and any related free writing prospectus that we may authorize to be provided to you. We have not authorized anyone to provide you with different information. You should assume that the information appearing in this prospectus, any applicable prospectus supplement, any document incorporated by reference or any related free writing prospectus that we may authorize to be provided to you is accurate only as of the date of the applicable documents, regardless of the time of delivery of this prospectus, any applicable prospectus supplement or any related free writing prospectus, or any sale of a security. Our business, financial condition, results of operations and prospects may have changed since that date. This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission, which we refer to as the “SEC,” utilizing a “shelf” registration process. Under this shelf process, we may, from time to time, sell any combination of the securities described in this prospectus in one or more offerings up to a total amount of $25,000,000. This prospectus provides you with a general description of the securities we may offer. Each time we offer a type or series of securities under this prospectus, we will provide a prospectus supplement that will contain specific information about the terms of that offering. We will file each prospectus supplement with the SEC. The information in the prospectus supplement (and in any related free writing prospectus that we may authorize to be provided to you) may also add, update or change the information contained in this prospectus. Before buying any of the securities being offered under this registration statement, we urge you to carefully read this prospectus, any applicable prospectus supplement and any related free writing prospectus, together with the information incorporated herein or therein by reference as described under the heading “Where You Can Find Additional Information.” -i - PROSPECTUS SUMMARY The following summary does not contain all of the information that may be important to purchasers of our securities. Prospective purchasers of our securities should carefully review the detailed information and financial statements, including the notes thereto, appearing elsewhere in, or incorporated by reference into, this prospectus and any prospectus supplement. As used in this prospectus, unless the context requires otherwise, the terms “RehabCare,” “Company,” “we,” “our” and “us” refer to RehabCare Group, Inc. and its consolidated subsidiaries. Our Company RehabCare Group, Inc., headquartered in St. Louis, Missouri, is a leading provider of rehabilitation program management services in more than 1,200 hospitals, skilled nursing facilities, outpatient facilities and other long-term care facilities located in 43 states. In partnership with healthcare providers, we provide post-acute program management, medical direction, physical therapy rehabilitation, quality assurance, compliance review, specialty programs and census development services. We also own and operate seven long-term acute care hospitals (“LTACHs”) and six rehabilitation hospitals, and we provide other healthcare services, including healthcare management consulting services and staffing services for therapists and nurses. Effective June 1, 2009, we sold our Phase2 Consulting business, which provided healthcare management consulting services primarily to acute care hospitals and hospital systems. Established in 1982, we have more than 25 years of experience helping healthcare providers grow and become more efficient while effectively and compassionately delivering rehabilitation services to patients. We believe our clients place a high value on our extensive experience in assisting them to implement clinical best practices, to address competition for patient services and to navigate the complexities inherent in managed care contracting and government reimbursement systems. Over the years, we have diversified our program management services to include management services for inpatient rehabilitation facilities within hospitals, skilled nursing units, outpatient rehabilitation programs, home health, and skilled nursing, long-term care and assisted living facilities.
